Name: Commission Regulation (EEC) No 3011/79 of 20 December 1979 fixing the coefficients for calculating levies on derived poultrymeat products and repealing Regulation No 199/67/EEC
 Type: Regulation
 Subject Matter: animal product;  EU finance;  economic analysis
 Date Published: nan

 29 . 12. 79 Official Journal of the European Communities No L 337/65 COMMISSION REGULATION (EEC) No 3011 /79 of 20 December 1979 fixing the coefficients for calculating levies on derived potiltrymeat products and repealing Regulation No 199/67/EEC THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organiza ­ tion of the market in poultrymeat (*), as amended by Regulation (EEC) No 369/76 (2 ), and in particular Article 5 (3) thereof, Whereas Council Regulation (EEC) No 2778/75 of 29 October 1 975 (3), as last amended by Regulation (EEC) No 2299/77 (4), laid down the rules for calculating the levy and the sluice-gate price for poultrymeat ; Whereas Commission Regulation No 199/67/EEC (5), as last amended by Regulation (EEC) No 2700/78 (6), fixed the coefficient expressing the ratio mentioned in Article 5 ( 1 ) of Regulation (EEC) No 2777/75 ; Whereas the coefficients were calculated on the basis of the weight ratio between the various derived products and the slaughtered poultry, and of the average ratio between their market values ; Whereas the annual reconsideration of this informa ­ tion provided for in Article 5 (3) of Regulation (EEC) No 2777/75 has shown that this information has changed considerably ; whereas certain coefficients at present in use should therefore be altered ; Whereas Council Regulation (EEC) No 291 7/79 (7), subdivided subheading 16.02 B I of the Common Customs Tariff to take account of new products on the market ; whereas it is necessary to fix the coeffi ­ cient for those products ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 The coefficients expressing the ratio mentioned in Article 5 ( 1 ) of Regulation (EEC) No 2777/75 are those fixed in the Annex hereto. Article 2 The denominations employed in this Regulation to designate the different forms in which slaughtered poultry are put up for sale shall correspond to those given in Regulation (EEC) No 2778/75. Article 3 Regulation No 199/67/EEC is hereby repealed . Article 4 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1979 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 282, 1 . 11 . 1975, p. 77 . (*) OJ No L 45, 21 . 2. 1976, p. 3 . (3) OJ No L 282, 1 . 11 . 1975, p. 84 . (4) OJ No L 271 , 22 . 10 . 1977, p. 1 . (*) OJ No 134, 30 . 6. 1967, p. 2831 /67 (') OJ No L 324, 18 . 11 . 1978 , p. 25 . (7) OJ No L 329, 24. 12. 1979, p. 16 . No L 337/66 Official Journal of the European Communities 29 . 12. 79 ANNEX CCT heading No Description of derived products Coefficients Description of products used for derivation 1 2 3 4 01.05 Live poultry, that is to say, fowls , ducks, geese , turkeys and guinea-fowls : B. Other : I. Fowls II . Ducks III . Geese IV. Turkeys V. Guinea-fowls 0.70 0.70 0.70 0-70 0.70 70 % chickens 70 % ducks 82 % geese Slaughtered turkeys Slaughtered guinea-fowls 02.02 B. Poultry cuts (excluding offals) : I. Boned or boneless II . Unboned (bone-in) : a) Halves or quarters : 1 . Of fowls 2 . Of ducks 3 . Of geese 4 . Of turkeys 5 . Of guinea-fowls b) Whole wings , with or without tips c) Backs, necks, backs with necks attached, rumps and wing tips d) Breasts and cuts of breasts : 1 . Of geese 2 . Of turkeys 3 . Of other poultry e) Legs and cuts of legs : 1 . Of geese 2 . Of turkeys : aa) Drumsticks bb) Other 3 . Of other poultry f) Other C. Offals 200 110 110 110 1.10 110 0.65 0.45 1.50 1.60 1.65 1.45 0.75 1.35 1.55 2-00 0-45 70 % chickens, 70 % ducks, 75 % geese, slaughtered turkeys, slaughtered guinea ­ fowls 65 % chickens 63 % ducks 75 % geese Slaughtered turkeys Slaughtered guinea-fowls 70 % chickens, 70 % ducks, 75 % geese, slaughtered turkeys, slaughtered guinea ­ fowls 70 % chickens, 70 % ducks, 75 % geese, slaughtered turkeys, slaughtered guinea ­ fowls 75 % geese Slaughtered turkeys 70 % chickens 75 % geese Slaughtered turkeys Slaughtered turkeys 70 % chickens 70 % chickens, 70 % ducks, 75 % geese, slaughtered turkeys, slaughtered guinea ­ fowls 70 % chickens, 70 % ducks, 75 % geese, slaughtered turkeys, slaughtered guinea ­ fowls 29 . 12. 79 Official Journal of the European Communities No L 337/67 CCT heading No Description of derived products Coefficients Description of productsused for derivation 1 2 3 4 02.03 Poultry liver, fresh, chilled, frozen, salted or in brine : A. Foie gras (goose or duck) B. Other 1000 115 82 % geese 70 % chickens, 70 % ducks, 75 % geese, slaughtered turkeys, slaughtered guinea ­ fowls 02.05 Pig fat free of lean meat and poultry fat (not rendered or solvent-extracted), fresh, chilled, frozen , salted, in brine, dried or smoked : C. Poultry fat 100 70 % chickens, 70 % ducks, 75 % geese, slaughtered turkeys, slaughtered guinea ­ fowls 15.01 Lard, other pig fat and poultry fat, rendered or solvent ­ extracted : B. Poultry fat 1.20 70 % chickens, 70 % ducks, 75 % geese, slaughtered turkeys, slaughtered guinea ­ fowls 16.02 Other prepared or preserved meat or meat offal : B. Other : 1 . Poultrymeat or offal : a) Containing 57 % or more by weight of poultrymeat (a) 1 . Containing uncooked meat or offal ; mixtures of cooked meat or offal and uncooked meat or offal : aa) Containing exclusively turkeymeat bb) Other 2 . Other b) Containing 25 % or more but less than 57 % by weight of poultrymeat (a) c) Other 200 200 2.20 1 20 0-70 Slaughtered turkeys 70 % chickens, 70 % ducks , 75 % geese, slaughtered guinea-fowls 70 % chickens, 70 % ducks , 75 % geese, slaughtered turkeys, slaughtered guinea ­ fowls 70 % chickens, 70 % ducks, 75 % geese, slaughtered turkeys, slaughtered guinea ­ fowls 70 % chickens, 70 % ducks , 75 % geese, slaughtered turkeys, slaughtered guinea ­ fowls (a ) For the purpose of determining the percentage of poultrymeat , the weight of any bones shall be disregarded .